DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Drawing amendments filed 23 November 2021 overcome all the previously presented drawing objections, however the replacement drawings are not entered because the quality of the replacement drawings is not acceptable. That is, the character of the lines is not sufficiently dark and well defined for reproduction. Rule 37 CFR 1.84 (l) requires that “all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning
Thus, the previously presented objections still apply to the Drawings of record: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both the pressurized air duct in Fig 1 and the air turbine starter in Fig 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both the starter air valve in Figs 1-2 and various portions of the air turbine starter in Fig 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “246”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Amendments to the specification filed 23 November 2021 are accepted and entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco 10914238 in view of Hulme 3488030.
Regarding claim 17, Blanco teaches an air turbine start system (44), comprising: 

an air turbine starter (52) coupled to air supply duct to selectively receive the flow of pressurized air therefrom (Fig 3); 
a starter air valve (56) mounted on the air supply duct and movable between a closed position, in which the flow of pressurized air is not supplied to the air turbine starter, and a plurality of open positions, in which the flow of pressurized air is supplied to the air turbine starter (Col.8 ll.27-38); 
a speed sensor (78) configured to sense rotational speed of the air turbine starter and supply a speed signal representative thereof (Col.5 ll.27-32); 
a pressure sensor (76) configured to sense air pressure downstream of the starter air valve and supply a pressure signal representative thereof (Col.5 ll.23-26 and/or Col.8 ll.10-18); and 
a controller (80) coupled to the valve and coupled to receive the speed signal and the pressure signal (Fig 3), the controller configured, at least in response to the speed signal and the pressure signal to (i) supply the valve position commands to the valve (Col.8 ll.19-38), wherein the controller: 
controls the valve position commands supplied to the valve in response to the speed signal, to thereby control air turbine starter acceleration rate and speed (Col.8 l.39 - Col.9 l.46); and 
controls the valve position commands supplied to the valve in response to the pressure signal, to thereby control air turbine starter output torque (Col.7 l.64 - Col.8 l.3; Col.8 ll.39-end; Col.9 ll.37-46).
Blanco does not teach that the actuator for the valve is a stepper motor such that and the controller is configured to determine an actual position of the starter air valve based on the valve position commands supplied to the valve.
However, Hulme teaches using an electric stepping motor to modulate an air valve (Abstract); the stepping motor being advantageous for driving valve actuation because: (1) it does not require limit switches or other similar position responsive safety provisions, (2) it is able to provide an accurate predetermined valve orifice in response to a remote electrical control signal (i.e., an actual position of the valve/motor can be determined based on the valve position commands supplied to the valve/motor; accurate feed-forward positioning), and (3) it may be adjusted at a very slow rate to provide extremely accurate fluid material metering, among others (Col.1 ll.50-65).

Regarding claim 20, Blanco in view of Hulme teaches all the limitations of the claimed invention as discussed above. Blanco further teaches a gas turbine engine coupled to the air turbine starter (combustion engine 10 may be a gas turbine engine; Col.12 ll.34-39).
Regarding claim 21, Blanco in view of Hulme teaches all the limitations of the claimed invention as discussed above. Blanco in view of Hulme as discussed so far, does not teach the valve position commands supplied to the stepper motor comprise electrical pulses.
However, Hulme further teaches the valve position commands supplied to the stepper motor comprise electrical pulses (Col.2 l.56 - Col.3 l.2, Col.3 ll.38-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stepper motor control of Hulme to actuate the stepper motor valve of Blanco in view of Hulme in order to provide accurate and precise valve operation without needing limit switches or other safety provisions (Hulme, Col.1 ll.50-65). 
Regarding claim 22, Blanco in view of Hulme teaches all the limitations of the claimed invention as discussed above. Blanco in view of Hulme as discussed so far, does not teach the electrical pulses have a frequency; and a rate at which the stepper motor rotates is equal to the frequency of the electrical pulses.
However, Hulme further teaches the electrical pulses have a frequency (Col.4 ll.34-35); and a rate at which the stepper motor rotates is equal to the frequency of the electrical pulses (Col.4 ll.34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stepper motor control of Hulme to actuate the stepper motor valve of Blanco in view of Hulme in order to provide accurate and precise valve operation without needing limit switches or other safety provisions (Hulme, Col.1 ll.50-65). 
Regarding claim 23, Blanco in view of Hulme teaches all the limitations of the claimed invention as discussed above. Blanco in view of Hulme as discussed so far, does not teach the electrical pulses are 
However, Hulme further teaches the electrical pulses are supplied in a sequence (Col.3 ll.54-68); and a direction in which the stepper motor rotates is controlled based on the sequence in which the electrical pulses are supplied to the stepper motor (Col.3 ll.54-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stepper motor control of Hulme to actuate the stepper motor valve of Blanco in view of Hulme in order to provide accurate and precise valve operation without needing limit switches or other safety provisions (Hulme, Col.1 ll.50-65). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blanco in view of Hulme, and further in view of Carlson 4337742.
Regarding claim 18, Blanco in view of Hulme teaches all the limitations of the claimed invention as discussed above. Blanco in view of Hulme does not teach the controller is configured to count each step of the stepper motor and determine the position of the starter air valve from the count.
However, Carlson teaches a stepper motor (21) valve (20) where a position of the valve is determined based on the valve position commands supplied to the electric motor (Abstract). That is, the stepper motor is controlled by electrical pulses, and an up-down counter included in the controller is used to determine the position of the valve for feedback (closed-loop) control purposes (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the up-down counter of Carlson in the system of Blanco in view of Hulme in order to facilitate effective, closed-loop control of the valve (and stepper motor) (Carlson, Abstract). 

Response to Arguments
Applicant’s arguments filed 23 November 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741